U.S. Department of Justice

United States Atto1
Southern District c

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

The Silvio J. Mollo Building

One Saint Andrew’s Plaza DOC oe

New York, New York 10007 DATE FILED: 12/5/2019
———

 

December 5, 2019
BY E-MAIL & ECF

The Honorable Analisa Torres

United States District Judge

Southern District of New York

500 Pearl Street

New York, New York 10007

Torres NYSDChambers@nysd.uscourts.gov

Re: United States v. Marquis Jackson, 19 Cr. 006 (AT)
Dear Judge Torres:

The Government writes to respectfully request an adjournment of the conference currently
scheduled for December 9, 2019 at 12:00 p.m. The parties have been engaged in substantive plea
discussions and are close to finalizing an agreement, and request the adjournment to do so. The
Government therefore requests an adjournment to December 17, 2019.

Finally, the Government requests that time be excluded under the Speedy Trial Act through
the date of the status conference pursuant to 18 U.S.C. § 3161(h)(7)(A) so that the parties can
continue discussing a pretrial disposition of the case.

Counsel for Marquis Jackson consents to and joins these requests.
Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
by: _/s/
Jacqueline Kelly, Danielle Sassoon,
& Lauren Schorr Potter

Assistant United States Attorneys
(212) 637-2456

 

GRANTED. The status conference scheduled for December 9, 2019 is
ADJOURNED to December 17, 2019, at 2:00 p.m. The time between
December 9, 2019 and December 17, 2019 is excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A). The ends of justice served by taking
such action outweigh the interests of the public and Defendant in a speedy
trial because this will allow the parties to continue discussing a pretrial
disposition of the case.

SO ORDERED. O-

Dated: December 5, 2019 ANALISA TORRES
New York, New York United States District Judge
